Citation Nr: 0320804	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  97-11 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for residuals of a recurrent 
right shoulder dislocation from May 2, 1996?


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran had active service from August 1972 to June 1975.  

This appeal originally arose from a December 1996 rating 
action which granted service connection for residuals of a 
recurrent right shoulder dislocation effective May 2, 1996, 
and assigned a 20 percent rating from that date.  The 
veteran, in pertinent part, appealed the rating assigned.  

In August 1999, the Board granted a 30 percent rating for the 
shoulder disorder from May 2, 1996.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In December 1999, the Court 
vacated and remanded that portion of the decision which 
denied a rating in excess of 30 percent for further 
development in accordance with instructions contained in a 
December 1999 Joint Motion for Remand submitted by the 
appellant and VA's General Counsel.  

In August 2000, this case was remanded for further 
development.  Thereafter, in October 2002, the Board, 
pursuant to the provisions of 38 C.F.R. § 19.9(a)(2) (2002), 
ordered further development by the Board's evidence 
development unit.


REMAND

As indicated above, in October 2002 the Board ordered further 
development in this case without remanding the matter to the 
RO.  The above-noted development was sought pursuant to 38 
C.F.R. § 19.9(a)(2).  Notably, however, on May 1, 2003, 
38 C.F.R. § 19.9(a)(2) was invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

While no additional evidence has submitted to the record 
following the evidence development unit's issuance of a 
letter in January 2003 to the veteran, the development 
ordered by the Board in October 2002 remains incomplete.  
Therefore, additional development is in order.

Hence, this case is REMANDED for the following action:

1. The RO should contact the veteran and 
inform him that no reply has been 
received to the Board's January 2003 
letter that was addressed to him.  The 
appellant is reminded that he should 
provide a listing of the names and 
addresses of those Department of Veterans 
Affairs (VA) and non-VA medical 
professionals or institutions who have 
evaluated and/or treated him for his 
right shoulder disorder since May 1996.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

If the veteran replies, and after 
securing any needed authorization, the RO 
should obtain copies of evaluation and 
treatment records (inclusive of 
laboratory results, imaging findings, 
outpatient treatment records, treatment 
notes, consults, medications, discharge 
summaries, procedures, and problem lists) 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Any and all pertinent VA 
treatment records not already on file 
must be obtained regardless of whether 
the veteran responds.  Such records, once 
obtained, must then be added to the 
claims folder.

2.  Regardless whether the appellant 
responds to the above instruction, the RO 
must arrange for the veteran to be 
afforded a VA orthopedic examination for 
the purpose of ascertaining the nature 
and extent of his right shoulder 
disorder.  A copy of the letter informing 
the veteran of the date and time of such 
examination must be included in the 
claims folder, in the event that he fails 
to appear therefor.  The veteran's claims 
folder in its entirety is to be furnished 
to the orthopedist prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies, 
including X-rays and magnetic resonance 
imaging studies, must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses 
pertaining to the right shoulder must be 
fully set forth.  Moreover: 

(a)  The orthopedist must describe 
the condition of the veteran's right 
shoulder and indicate whether there 
is evidence of ankylosis of the 
scapulohumeral articulation, and, if 
so, whether such ankylosis is at an 
unfavorable, intermediate, or 
favorable angle.  

(b)  The orthopedist must identify 
any limitation of motion to include 
whether motion is limited to the 
shoulder level, midway between the 
side and shoulder level, or to 25 
degrees from the side.  

(c)  The orthopedist must identify 
the presence or absence of any 
humeral impairment, including 
whether there is present or absent a 
loss of the head of the humerus 
(flail shoulder); nonunion (false 
flail joint); fibrous union of the 
humerus; recurrent dislocation of 
the humerus at the scapulohumeral 
joint with either frequent episodes 
and guarding of all arm movements or 
infrequent episodes and guarding of 
movement only at the shoulder level; 
or malunion of the humerus with 
either marked or moderate deformity.

(d)  The orthopedist must note the 
presence or absence of any 
dislocation of the clavicle or 
scapula, nonunion of the clavicle or 
scapula with or without loss of 
movement, and/or malunion of the 
clavicle or scapula.  If any of the 
foregoing is present, the degree to 
which the impairment is shown must 
be fully articulated.  

(e)  The orthopedist must describe 
in detail any scarring associated 
with the right shoulder disorder and 
treatment therefor, including a 
specific notation of the size of the 
affected area in square inches or 
centimeters.  The examiner must note 
the presence or absence of any 
limited motion due to such scarring; 
poor nourishment of such scarring; 
repeated ulceration; tenderness; and 
pain on objective demonstration.  
Also, note whether there is present 
or absent unstable scarring (one 
where for any reason there is 
frequent loss of covering of skin 
over the scar) and/or superficial 
scarring (not associated with 
underlying soft tissue damage) 
scarring, and, in addition, whether 
there is pain on examination of any 
superficial scarring.  Further, the 
examiner must identify whether there 
is any limitation of function of any 
body part affected by any applicable 
scarring, and, if such a limitation 
of function is present, it should be 
described in full.

(f)  The orthopedist must opine 
whether there is the presence or 
absence of objective signs of right 
shoulder pain and whether any such 
pain could significantly limit 
functional ability during flare-ups 
or when the affected part is used 
repeatedly over a period of time.  
This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.  

(g)  The orthopedist must ascertain 
whether the right shoulder disorder 
results in weakened movement, excess 
fatigability or incoordination, and, 
if feasible, any determination 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability or 
incoordination.

If the examiner is unable to render any 
finding or opinion requested, it should 
be so indicated on the record and the 
reasons therefor should be noted.  The 
factors upon which such medical opinion 
is based should be fully set forth for 
the record.  

3.  Thereafter, the RO should 
readjudicate the question what evaluation 
is warranted for residuals of a recurrent 
right shoulder dislocation from May 2, 
1996, on the basis of all the evidence on 
file and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  If the benefit sought on 
appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case citing all pertinent evidence 
and dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


